                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 SOLOMON L. WHITEHURST,

               Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-36

        v.

 TRAVELERS PROPERTY CASUALTY
 INSURANCE COMPANY,

               Defendant.


                                          ORDER

       Presently before the Court is the parties’ stipulation of dismissal with prejudice pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 36.) Accordingly, this case is hereby

DISMISSED WITH PREJUDICE. The Clerk shall TERMINATE all motions and deadlines

and CLOSE this case

       SO ORDERED, this 9th day of April, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
